                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JACOB THOMAS EARLS                                                             PLAINTIFF
ADC #114556

v.                          CASE NO. 5:17-CV-00285 BSM

LASONYA GRISWOLD, et al.                                                   DEFENDANTS

                                          ORDER

       The findings and partial recommendation [Doc. No. 47] filed by United States

Magistrate Judge Patricia S. Harris and plaintiff Jacob Earls’s objections [Doc. No. 50] have

been received. After de novo review of the record, the findings and partial recommendation

are adopted in their entirety. Accordingly, defendants’ motions for summary judgment and

partial summary judgment [Doc. Nos. 39, 43] are granted. Plaintiff Jacob Earls is allowed

to proceed on his claims against defendant Carol Davis, but all other claims and defendants

are dismissed without prejudice.

       IT IS SO ORDERED this 10th day of December 2018.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
